MEMORANDUM **
Upon review of the record and appellant’s opening brief, this court hereby summarily affirms the district court’s order denying appellant’s motion for preliminary injunctive relief. See United States v. Hooton, 693 F.2d 857 (9th Cir.1982) (per curiam) (summary affirmance appropriate where result is clear from face of record).
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.